                     Case 1:18-cv-09433-LGS Document 113 Filed 10/21/20 Page 1 of 1
                                                      U.S. Department of Justice
                                                                                                       Page 1
                                                                United States Attorney
                                                                Southern District of New York
                                                                86 Chambers Street
                                                                New York, New York 10007


                                                                 October 20, 2020

           By ECF
           The Honorable Lorna G. Schofield
           United States District Judge
           40 Foley Square
           New York, NY 10007

                   Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

           Dear Judge Schofield:

               We write respectfully in response to the Court’s October 16, 2020 Order directing defendant
           President Donald J. Trump to file a status letter apprising the Court of the status of his petition
           for interlocutory appeal. See ECF No. 111.

               The petition was filed on October 13, 2020. PEN American v. Trump, No. 20-3507 (2d. Cir).
           Plaintiff’s response is due on October 23, 2020.

               We thank the Court for its consideration of this submission.

The parties shall file a status letter apprising the             Respectfully submitted,
Court of the status of the petition for                          AUDREY STRAUSS
                                                                 Acting United States Attorney
interlocutory appeal by November 20, 2020, and
                                                         By:      /s/ Steven J. Kochevar
every 30 days thereafter.
                                                                 Steven J. Kochevar
                                                                 Assistant United States Attorney
So Ordered.                                                      86 Chambers Street, Third Floor
                                                                 New York, NY 10007
Dated: October 21, 2020                                          Telephone: (212) 637-2715
       New York, New York                                        Fax: (212) 637-2717
                                                                 Email: steven.kochevar@usdoj.gov

           Cc (By ECF): Counsel of Record
